NO. 07-06-0064-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                      APRIL 6, 2006

                          ______________________________


                       IN RE ARTHUR AGUILAR, JR., RELATOR

                          ______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                    ORDER DENYING PETITION FOR MANDAMUS
             AND MOTION TO STAY THE UNDERLYING PROCEEDING


       By this original proceeding, relator Arthur Aguilar, Jr. seeks a writ of mandamus to

compel the Honorable Felix Klein to rescind the temporary order of December 20, 2005,

naming the Texas Department of Family and Protective Services temporary managing

conservator of the minor child of relator and real party in interest Kami Eady. 1 After a

hearing on relator’s motion to modify temporary orders and for extraordinary relief, Judge

Gleason signed the December 20 order based on results of a hair follicle test indicating the

presence of methamphetamine in the child at a level more than ten times the threshold

       1
      The order was signed by the Honorable David L. Gleason, Senior District Judge,
who has since been recused.
amount of an adult. The order recites that the trial court did not have conclusive evidence

of the source of the methamphetamine and found the child’s physical health was

endangered. Although the order provides for the Department to fully investigate the

circumstances of the child’s exposure to methamphetamine and advise the Court

concerning the child’s welfare, the record does not indicate if a report has been provided

of the results of the investigation.


       Following Judge Gleason’s recusal and appointment of Judge Klein, on February

8, 2006, relator filed a motion before Judge Klein seeking to rescind the December 20

order. However, according to the record before us, no hearing was held nor order

rendered on that motion. Following the filing of this petition, the Department filed an

original petition for protection of the child, for conservatorship, and for termination of the

parent/child relationship. The Department’s petition prompted relator to file a motion to stay

the underlying proceedings.


       Relator presents seven issues not necessarily relevant to a mandamus proceeding.2

The source of the child’s exposure to methamphetamine is a fact question that cannot be

determined by a mandamus proceeding. See Brady v. Fourteenth Court of Appeals, 795


       2
        Relator contends the trial court testified in violation of Rule 605 of the Texas Rules
of Evidence. Rule 605 is implicated when a trial judge steps down from the bench and
becomes a witness. See Hensarling v. State, 829 S.W.2d 168, 171 (Tex.Cr.App. 1992).
There is nothing in this record to indicate Judge Gleason became a witness. Additionally,
comments from a trial judge constitute ordinary trial error that must be preserved for
appellate review. See In re M.S., 73 S.W.3d 537, 539-40 (Tex.App.–Beaumont 2002),
rev’d on other grounds, 115 S.W.3d 534 (Tex. 2003).

                                              2
S.W.2d 712, 714 (Tex. 1990). Additionally, when a motion is properly pending before a

trial court, the act of considering and ruling upon it is a ministerial act. Eli Lilly and Co. v.

Marshall, 829 S.W.2d 157, 158 (Tex. 1992). However, before relator may be entitled to

mandamus relief, he must provide a sufficient record to show the motion was presented

to the trial court and it refused to act.       In re Villarreal, 96 S.W.3d 708, 710 n.2

(Tex.App.–Amarillo 2003, orig. proceeding). The record does not reflect whether Judge

Klein has been advised of the relief sought nor whether he has declined to set a hearing

on relator’s motion to rescind the December 20 order. Accordingly, relator’s petition for writ

of mandamus and motion to stay the underlying proceeding are denied.


       It is so ordered.


                                                    Per Curiam




                                               3